     Case 2:18-cv-00983-AB-FFM Document 29 Filed 01/04/21 Page 1 of 2 Page ID #:161




 1
 2
                                                                                        JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 9
10    IN RE: FORD MOTOR CO. DPS6                          Lead Case No.: 2:18-ml-02814-AB (FFMx)
      POWERSHIFT TRANSMISSION
11    PRODUCTS LIABILITY                                  [Assigned to Hon. André Birotte Jr.
      LITIGATION                                          Courtroom 7B
12                                                        Magistrate Frederick F. Mumm
                                                          Courtroom 580]
13    THIS DOCUMENT RELATES ONLY
      TO:
14
      BENJAMIN ASCENSIO, et al. vs. FORD                  Transfer Order from USJPML: 02/06/18
15    MOTOR COMPANY
      2:18-cv-00983-AB-FFMx
16
17
                                           ORDER OF DISMISSAL
18
19           On the date indicated below came on to be considered the Joint Stipulation of Dismissal by and

20    between Plaintiffs and Defendant.
21           It is, THEREFORE, ORDERED by the Court that pursuant to the stipulation filed by Plaintiffs
22
      Benjamin Ascensio, Caleb Barnes, Linda Bourland, Terrie Bumpus, Felton Burton, Teresa Byrd, Alvin
23
      Cearley, Alice Clark, Florinda Esparza, Ruby Granados, Taylor Harrell, Deborah Head, Joel Hinojosa,
24
25    Sharon Johnson, Josh Lazette, Jamie Lopez-Martinez, Michelle Pope, Daniel Reyes, Megan Rice,

26    Teresa Rodriguez, Ivy Rosenberg, Juanita Sanches, Julian Santana, Bill Smith, Christine Tamez, Dawn
27
      Utsey, Staci Wyatt, and Robert Zebrowski and Defendant Ford Motor Company, Plaintiffs’ claims
28


                                            ORDER OF DISMISSAL
                                                        -1
     Case 2:18-cv-00983-AB-FFM Document 29 Filed 01/04/21 Page 2 of 2 Page ID #:162




      against Defendant Ford Motor Company are hereby dismissed with prejudice pursuant to Fed. R. Civ. P.
 1
 2    41(a)(1), with each party to bear their own fees and costs.

 3           SIGNED: January 04, 2021.
 4
 5
 6                                                  UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              ORDER OF DISMISSAL
                                                          -2
